Coyne, J.
The judgment debtor moves by order to show cause to vacate the order for examination in supplementary proceedings, returnable January 11, 1943, upon the ground that the creditor corporation has lost its legal status to prosecute such proceedings. The corporation was dissolved by proclamation on December 18, 1936, for tax delinquency pursuant to the provisions of section 203-a of the Tax Law. The amendment to section 203-a of the Tax Law by chapter 82 of the Laws of 1940 (permitting corporations dissolved thereunder to avail themselves of the provisions of section 29 of the General Corporation Law) was not retroactive in effect and did not apply to corporations dissolved for tax delinquency prior to the date of such amend- ' ment. (Hub Commercial Co. v. Rosenblum, 21 N. Y. S. 2d 426; 1480 Popham Corp. v. Fordham Bus Corp., 176 Misc. 508.)
Section 203-a of the Tax Law was further amended by chapter 590 of the Laws of 1941, effective April 19, 1941. This latter amendment added the words “any corporation heretofore or hereafter dissolved. ’ ’ The addition of these words clearly manifested a legislative intent to make the applicability of section 29 of the General Corporation Law retroactive in effect. Accordingly, the creditor corporation herein, although dissolved for tax delinquency on December 18, 1936, is not barred from instituting supplementary proceedings for the collection of the judgment. (110 West 96th St. Corp. v. Bayer, New York Law Journal, Aug. 11,1941, p. 317 [Parella, J.], and the authorities cited therein.)
*947Movant’s contention with respect to the validity of the amendment is untenable. The enactment in the present instance did not establish a new right or create a new liability. It is remedial in purpose and designed to afford delinquent corporations the same opportunity to collect debts after dissolution as is exercised by corporations otherwise dissolved.
Motion denied, without costs; default, if any, opened, and the judgment debtor directed to appear for examination at the County Court upon five days’ written notice. Submit order.